DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claim 13 is amended by Examiner’s amendment.
Claims 1-18 are pending and are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Alex Kuo (Reg. No. 69697) on 7/15/22.
	The application has been amended as follows:

Claim 13
The second to the last limitation should be written as "generate an attention map highlighting at least some portions of the plurality of objects based on the feature vector; and", consistent with independent claims 1 and 7.

Reasons for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US20210261146 ("Inoue"), US20200272162 ("Hasselgren"), and US20200293041 ("Palanisamy").
	The following is the Examiner's statement of reasons for allowance:
	Inoue discloses a travel information processing apparatus that includes a voice input device configured to input voice data of a user, an output device configured to specify an object by estimating from the voice data based on a word extracted from the voice data and indicating the object around a traveling route and a word extracted from the voice data and indicating a positional relationship of the object and output image data or voice data indicating a specified object; and a travel information processor configured to change a traveling motion of a subject vehicle based on the specified object.
	Hasselgren discloses a system in which the performance of a neural network is improved by applying quantization to data at various points in the network. In an embodiment, a neural network includes two paths. A quantization is applied to each path, such that when an output from each path is combined, further quantization is not required. In an embodiment, the neural network is an autoencoder that includes at least one skip connection. In an embodiment, the system determines a set of quantization parameters based on the characteristics of the data in the primary path and in the skip connection, such that both network paths produce output data in the same fixed point format. As a result, the data from both network paths can be combined without requiring an additional quantization.
	Palanisamy discloses a system and method for determining a vehicle action to be carried out by an autonomous vehicle based on a composite behavior policy. The method includes the steps of: obtaining a behavior query that indicates which of a plurality of constituent behavior policies are to be used to execute the composite behavior policy, wherein each of the constituent behavior policies maps a vehicle state to one or more vehicle actions; determining an observed vehicle state based on onboard vehicle sensor data, wherein the onboard vehicle sensor data is obtained from one or more onboard vehicle sensors of the vehicle; selecting a vehicle action based on the composite behavior policy; and carrying out the selected vehicle action at the vehicle.	
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1, 7 and 13. The prior art does generally discuss key elements related to the claimed invention, including receiving one or more images having a plurality of objects; receiving a notification from an occupant of the self-driving vehicle; generating an attention map highlighting the plurality of objects based on at least one of the one or more images and the notification; and providing at least one of a steering control or a velocity control to operate the self- driving vehicle based on the attention map and the notification. However, the claimed invention also recites aspects regarding generating a plurality of visually-descriptive latent vectors based on the one or more images; generating a latent vector based on the notification; generating a feature vector based on the latent vector and at least one of the plurality of visually-descriptive latent vectors; and that the generating of the attention map highlighting at least some portions of the plurality of objects is based on the feature vector. These key aspects were not reasonably found in the prior art. Any prior art rejection purporting to teach the claimed invention with these aspects would have only been doing so out of hindsight bias. Overall, while several key elements of the claimed invention are disclosed in the prior art found, no single prior art reference that fully discloses the claimed invention was found, nor was there determined a reasonable combination of prior art references that would have made the claimed invention obvious to one of ordinary skill in the art before the effective filing date of the invention.
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663